135 Ga. App. 706 (1975)
218 S.E.2d 463
SUNSET VILLA, INC.
v.
MOTHNER-SIMOWITZ INSURANCE AGENCY, INC.
50727.
Court of Appeals of Georgia.
Argued May 28, 1975.
Decided September 9, 1975.
Calhoun & Kernaghan, William C. Calhoun, for appellant.
Congdon, Williams & Daniel, W. Barry Williams, for appellee.
CLARK, Judge.
Mothner-Simowitz Insurance Agency, Inc. sued Sunset Villa, Inc. to recover $10,477.25 due on an account for insurance policy premiums. In addition to denial of the allegations of the complaint, defendant counterclaimed. The basis of the counterclaim was a contention that plaintiff had breached an agreement which defendant claimed to have governed their transactions. At the close of all the evidence, the trial court granted plaintiff's motion for a directed verdict in its favor and against the counterclaim. Following the entry of judgment, defendant appealed.
"The direction of a verdict is proper only where there is no conflict in the evidence as to any material issue and the evidence introduced, with all reasonable deductions therefrom, shall demand a particular verdict. Code Ann. § 81A-150 (a). A verdict may only be directed in situations where, if there were a determination the other way, it would have to be set aside by the court. Standard Acc. Ins. Co. v. Winget, 197 F2d 97 (34 ALR2d 250). It is only where reasonable men may not differ as to the inferences to be drawn from the evidence that it is proper for the judge to remove the case from jury consideration. Canal Ins. Co. v. Tate, 111 Ga. App. 377 (141 SE2d 851)." State Farm Mut. Auto. Ins. Co. v. Snyder, 125 Ga. App. 352 (187 SE2d 878).
Our reading of the transcript reveals a conflict exists as to the terms of the agreement and plaintiff's compliance therewith. Accordingly, the judgment is reversed.
Judgment reversed. Pannell, P. J., and Quillian, J., concur.